DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 10, a method), machine (claim 1 of a system) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process.  The limitations include 
receiving input data comprising historical weather data (HWD), current weather data and forecast weather data (FWD), and allergen information (PCD) in respect of the geographical region; and 
process the received input data for providing an advance risk warning (AR) based on a probability of a thunderstorm, on the historical weather data and on the allergen information.  
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the 
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “an input” is a generic element for data gathering.  Therefore the claims are found to be patent ineligible.  
The elements of “a processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-9 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-9 are merely extensions of abstract ideas with no additional elements.

Evaluating claim 10, under at Step 2A, Prong One, the claim is directed to the judicial exception of an abstract idea using the grouping of a mental process.  The limitations include:
receiving input data comprising historical weather data (HWD), current weather data and forecast weather data (FWD), and allergen information (PCD) in respect of the geographical region; 
processing the received input data; and 
providing an advance risk warning (AR) based on a probability of a thunderstorm, on the historical weather data (HWD) and on the allergen information.
  Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “providing an advance risk warning (AR) based on a probability of a thunderstorm, on the historical weather data (HWD) and on the allergen information” such a warning is abstract information and is not integrated into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  


	Dependent claim(s) 11-15 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 11-15 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publicaation 2019/0080801 (Klos) in view of US Patent 7,184,891 (Kuleszynski).

Regarding claim 1, Klos generally discloses a system for warning of a risk of respiratory attack conditions in a geographical region (“a risk index and specific impact summaries based on the increased relative risk reflected in an adjustment to the AQI and Pollen Count” [0007] a geographical region is inherent), comprising: 
risk level can be determined as a function of both directly sensed values from sensors disposed on or in device 100 and other values which are received from a central server or via an API from a website (or alternatively where the sensed values are transmitted by device 100 to another location, e.g., a central server, which also gathers the non-sensed values. In this case, the risk level can be calculated as: Risk Level=f(air quality, pollen count, temperature, humidity, wind speed, wind direction, outlook)” [0023] Input/output devices 116, “a user device includes at least one sensor” [0009]); and 
a processor adapted to process the received input data for providing an advance risk warning (AR) based on a probability of a thunderstorm, and on the allergen information (“Risk level=a(air quality)+b(pollen count)+c(temperature)+d(humidity)+e(wind direction)+f(wind speed)+g(outlook)” [0024], “Prevailing factor: Thunderstorm.  A hard rain or thunderstorm stirs up and increases pollen presence in the air” [page 5, Table 1], “a processor which uses the data output from the sensor to generate a risk level associated with weather-related conditions and one or more health conditions” [0009]).  
Klos does not explicitly disclose:
in respect of the geographical region,
historical weather data (HWD), on the historical weather data
	However, a like reference Kuleszynski discloses “The system includes a database that stores information about pollen and weather conditions registered to geographic locations, and a processor programmed to execute instructions for performing the steps of determining pollen trend data; and applying the weather conditions, the pollen conditions and the pollen trend data to determine the pollen forecast” (Col 3, Ln 9), “An input subsystem 104 is provided to receive input from a user, such as a geographic position/region selection, formatting inputs, a time selection, and a parameter selection (e.g., weather, current observations, etc.)” (Col 8, Ln 64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Klos to determine conditions in a geographical region and use historical weather data as taught by Kuleszynski to accurately determine allergen risk in a particular location.

Regarding claim 2, the combination of Klos and Kuleszynski generally discloses the system above, and further Klos discloses allergen information comprises pollen count data (PCD) (“Risk Level=f(air quality, pollen count, temperature, humidity))[0023]).
Klos does not explicitly disclose a prediction of future pollen count.  
However, a like reference Kuleszynski teaches “providing an improved pollen forecast that preferably includes tree, grass, and ragweed pollen levels. It is preferred that the system provide a searchable, two-day forecast for geographic areas of interest” (Col 1, Ln 54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Klos to determine a prediction of future pollen count as taught by Kuleszynski to accurately determine allergen risk in a particular location.

Regarding claim 3, the combination of Klos and Kuleszynski generally discloses the system above, and further Klos discloses the historical, current and forecast weather data include temperature and air moisture levels [“Device 100 also includes a temperature sensor 108 and a humidity sensor 110 which provide data to processor 104 regarding current temperature and humidity in the device's local area via bus or interconnect 112”[0020], “Risk Level=f(air quality, pollen count, temperature, humidity)….weather outlook or forecast” [0023]].

Regarding claim 4, the combination of Klos and Kuleszynski generally discloses the system above, and further Klos discloses the processor is adapted to determine a duration of a preceding period of dryness at the geographical region (“Hot, dry and or windy conditions can cause increased pollen to disperse broadly in the air” [0003] “Device 100 also includes a temperature sensor 108 and a humidity sensor 110 which provide data to processor 104 regarding current temperature and humidity in the device's local area via bus or interconnect 112”[0020]).

Regarding claim 5, the combination of Klos and Kuleszynski generally discloses the system above, and further Klos discloses the advance risk warning (AR) relates to a determined risk (“a risk index and specific impact summaries based on the increased relative risk reflected in an adjustment to the AQI and Pollen Count” [0007]).
Klos does not explicitly disclose in a following period of between 1 hour and 48 hours.  
However, a like reference Kuleszynski teaches “a searchable, two-day forecast for geographic areas of interest” (Col 3, Ln 50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Klos to determine risk in a period between 1 hour and 48 hours as taught by Kuleszynski to accurately determine allergen risk over a particular time period.

Regarding claim 6, the combination of Klos and Kuleszynski generally discloses the system above, and further Kuleszynski teaches the advance risk warning (AR) relates to a determined risk in a following period of 24 hours (“pollen count reported on Monday probably represents the average count for the 24-hour period ending at some time on Monday morning” (Col 1, Ln 55)).

Regarding claim 7, the combination of Klos and Kuleszynski generally discloses the system above, and further Klos discloses the processor is adapted to process the received input data for providing an imminent risk warning (IR) based the existence of a thunderstorm moving towards (“Prevailing factor: Thunderstorm.  A hard rain or thunderstorm stirs up and increases pollen presence in the air, You shsould consider taking your allergy medication if going outside follwing a shower or thunderstorm” [page 5, Table 1]).  
	Klos does not explicilty disclose the geographical region and on the preceding historical weather data.
However, a like reference Kuleszynski teaches “The system includes a database that stores information about pollen and weather conditions registered to geographic locations, and a processor programmed to execute instructions for performing the steps of determining pollen trend data; and applying the weather conditions, the pollen conditions and the pollen trend data to determine the pollen forecast” (Col 3, Ln 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Klos to determine conditions in a geographical region and use historical weather data as taught by Kuleszynski to accurately determine allergen risk in a particular location.

Regarding claim 8, the combination of Klos and Kuleszynski generally discloses the system above, and further Klos discloses the imminent risk warning (IR) relates to a determined risk in a following period of up to 2 hours (“Consider limiting your outdoor activity to the early morning hours” [Table 2] where 2 hours is a design choice).

Regarding claim 9, the combination of Klos and Kuleszynski generally discloses the system above, and further Klos discloses the imminent risk warning (IR) relates to a determined risk in a following period of 1 hour (“processor 104 would determine that the risk level associated with allergies at that particular time for the predominant factor of pollen had a relative risk level value of three” [0027]).

Regarding claim 10, Klos generally discloses a method for warning of a risk of respiratory attack conditions in geographical region region (“a risk index and specific impact summaries based on the increased relative risk reflected in an adjustment to the AQI and Pollen Count” [0007] a geographical region is inherent), comprising: 
receiving input data comprising current weather data and forecast weather data (FWD), and allergen information (PCD) (“risk level can be determined as a function of both directly sensed values from sensors disposed on or in device 100 and other values which are received from a central server or via an API from a website (or alternatively where the sensed values are transmitted by device 100 to another location, e.g., a central server, which also gathers the non-sensed values. In this case, the risk level can be calculated as: Risk Level=f(air quality, pollen count, temperature, humidity, wind speed, wind direction, outlook)” [0023] Input/output devices 116, “a user device includes at least one sensor” [0009]); 
processing the received input data; and providing an advance risk warning (AR) based on a probability of a thunderstorm, and on the allergen information (“Risk level=a(air quality)+b(pollen count)+c(temperature)+d(humidity)+e(wind direction)+f(wind speed)+g(outlook)” [0024], “Prevailing factor: Thunderstorm.  A hard rain or thunderstorm stirs up and increases pollen presence in the air” [page 5, Table 1], “a processor which uses the data output from the sensor to generate a risk level associated with weather-related conditions and one or more health conditions” [0009]).  
Klos does not explicitly disclose:
in respect of the geographical region,
historical weather data (HWD), on the historical weather data (HWD)
However, a like reference Kuleszynski discloses “The system includes a database that stores information about pollen and weather conditions registered to geographic locations, and a processor programmed to execute instructions for performing the steps of determining pollen trend data; and applying the weather conditions, the pollen conditions and the pollen trend data to determine the pollen forecast” (Col 3, Ln 9), “An input subsystem 104 is provided to receive input from a user, such as a geographic position/region selection, formatting inputs, a time selection, and a parameter selection (e.g., weather, current observations, etc.)” (Col 8, Ln 64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Klos to determine conditions in a geographical region and use historical weather data as taught by Kuleszynski to accurately determine allergen risk in a particular location.

Regarding claim 11, the combination of Klos and Kuleszynski generally discloses the method above, and further Klos discloses the allergen information comprises pollen count data (PCD), and wherein the historical, current and forecast weather data include temperature and air moisture levels (“Risk Level=f(air quality, pollen count, temperature, humidity))[0023]).
Klos does not explicitly disclose a prediction of future pollen count.  
However, a like reference Kuleszynski teaches “providing an improved pollen forecast that preferably includes tree, grass, and ragweed pollen levels. It is preferred that the system provide a searchable, two-day forecast for geographic areas of interest” (Col 1, Ln 54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Klos to determine a prediction of future pollen count as taught by Kuleszynski to accurately determine allergen risk in a particular location.

Regarding claim 12, the combination of Klos and Kuleszynski generally discloses the method above, and further Klos discloses the processing the receiving input data comprises determining a duration of a preceding period of dryness at the geographical region and using said duration when determining if an advance risk warning is needed (“Hot, dry and or windy conditions can cause increased pollen to disperse broadly in the air” [0003] “Device 100 also includes a temperature sensor 108 and a humidity sensor 110 which provide data to processor 104 regarding current temperature and humidity in the device's local area via bus or interconnect 112”[0020], Prevailing factor: Humidity [Page 4 Table 1]).

Regarding claim 13, the combination of Klos and Kuleszynski generally discloses the method above, and further Klos discloses processing the received input data for providing an imminent risk warning based the existence of a thunderstorm moving towards (“Prevailing factor: Thunderstorm.  A hard rain or thunderstorm stirs up and increases pollen presence in the air, You shsould consider taking your allergy medication if going outside follwing a shower or thunderstorm” [page 5, Table 1]).  
	Klos does not explicilty disclose the geographical region and on the preceding historical weather data.
However, a like reference Kuleszynski teaches “The system includes a database that stores information about pollen and weather conditions registered to geographic locations, and a processor programmed to execute instructions for performing the steps of determining pollen trend data; and applying the weather conditions, the pollen conditions and the pollen trend data to determine the pollen forecast” (Col 3, Ln 9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Klos to determine conditions in a geographical region and use historical weather data as taught by Kuleszynski to accurately determine allergen risk in a particular location.

Regarding claim 14, the combination of Klos and Kuleszynski generally discloses the method above, and further Klos discloses the imminent risk warning relates to a determined risk in a following period of up to 2 hours (“Consider limiting your outdoor activity to the early morning hours” [Table 2] where 2 hours is a design choice)..  
Klos does not explicitly disclose the advance risk warning relates to a determined risk in a following period of between 1 hour and 48 hours.
However, a like reference Kuleszynski teaches “a searchable, two-day forecast for geographic areas of interest” (Col 3, Ln 50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Klos to determine risk in a period between 1 hour and 48 hours as taught by Kuleszynski to accurately determine allergen risk over a particular time period.

Regarding claim 15, the combination of Klos and Kuleszynski generally discloses the method above, and further Klos discloses a computer program comprising computer program code means which is adapted, when said program is run on a computer, to implement the method above (processor 104, [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Y.L/Examiner, Art Unit 2864  

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857